Title: To George Washington from Rodolph Valltravers, 6 June 1792
From: Valltravers, Johann Rodolph von (Vall-Travers)
To: Washington, George

 

May it please Your Excellency!
Rotterdam, June 6th 1792.

The Packet, with instructive Materials, collected from the Academies of Berlin, Leipzig, Petersburg and Hamburg, in Aid of Mr John Churchman’s, your ingenious Countryman’s, Labors, towards an experimental very interesting Theory of magnetical Motions and their Variations, transmitted to Your Excellency, by Captn Bell, from Hamburg, in March 1791. having been kindly received & forwarded to that worthy Gentleman, by Tobias Lear, Esqe your Exccy’s Secretary, the 10th of Septembr following, to his very great Joÿ: I now take the Liberty, to have again Recourse to the same secure Channel of Your generous Protection, in conveying this new Packet of further important Materials, towards the same Doctrine; collected during a Twelvemonth’s Stay in these Parts; in Behalf, not only of my indefatigable Friend, but of Navigation & philosophical useful Investigations in general, from the first Characters of the Age, in Point of solid mathematical Knowledge. A third Packet, not less valuable, shall get ready in the Course of this Summer, & be transmitted the same, with Your Excellency’s kind Leave & Approbation. The present is entrusted to the special Care of my much esteemed Friend, Mr Chrn Maÿer, agent to Mr Adrn Valck of Baltimore, sailing back on Board the good Ship, Wackzamkeed, commanded by Captn Tys Van Haas, with a Cargo of about 400. Passengers, chiefly Germans, bound to Philadelphia; followed with an other Cargo of the Same, of about 300. more, shipt off to New-York, on Board the Rodolph & Elizabeth, Captn Jürgens Commander, both from this City; This Accession of industrious Emigrants is, in great Measure, owing to the patriotic Zeal & Activitÿ of Mr Mayer, from whose Talents your prosperous Commonwealth is likely to derive many further Benefits.
I hope, Your Excellency has received long ago, my Letter of July 21t 1791. from this Place, along with my Manuscript Work, collected from Mr Eshelscrown’s german Materials, furnished me, when at Hamburg, entitled: The present political & mercantile State of all the chief European Settlements in East India in 3. Vols. 4º. 1789–1790; entrusted to the Care of Captn Folger, of Baltimore, a Relation of my deceased great Friend, Dr Benjn Franklin; who, I hear, arrived safe in August following. He promised

me, to deliver my Manuscript to Yr Exccy in Person; and to dispose of it, agreable to your kind Commands; when found of some public Utility to that important Branch of your extensive Trade & Navigation. Yr Exccy’s Silence, as well as his, concerning this Object, on which I have bestowed much Time and Labor, make me anxious about its Fate. I am equally ignorant of the Fate of a 3d Letter of mine to Yr Excy conveÿed by Captn Stuart of Baltimore, last ÿear, on the 1t of Augt inclosing Six Copies of mÿ german Publication and Dispersion of Dr Franklin’s Instructions sent me to Vienna, from Paris, & advice to all those, who propose to Settle in N. America; which I got inserted, from Time to Time, in various Almanacks, Newspapers, and other periodical Works throughout Germany; the good Effects of which still continue to be sensibly felt. Capn Wm Dolliver of Boston, bound from this Place to Savannah, in Georgia, with his Brig, the Massachuset, took Charge of a further Letter to your Excellency, dated Novr 19th 1791; containing a Series of Objects, in which I am still ambitious to signalize my Sincere Veneration & Attachment to the Service of your confederate Union; ever since my first Acquaintance with Dr Bn Franklin, as Fellow-Member of the roial Society in London, 35. Years ago; and afterwards with yr worthy Patriot, H. Laurence Esqe yr unfortunate Predecessor in the Presidency of your States in Congress; with both whom I had the Honor to correspond, ever since.
All these; besides my several Letters to the learned, encouraging Societies of your Continent, with Offers of interesting literary Communications, to promote every Branch of useful Knowledge & Industry, to the utmost Stretch of mÿ small power and Sphere of Action; remaining unnoticed: it wd argue the highest Degree of Presumption in me, were I to flatter myself with any further Hopes of mÿ wellmeant Tenders having been acceptable.
Nor will the Narrowness of my present Fortune, greatly impaired by mÿ manÿ liberal Sacrifices, together with my advanced Age, permit me now, to repair to N. A. to reside there some Time, & to recieve your Commands & Instructions in Person, without some adequate Aid & Compensation: Great as my Desire is, to be an Eye-Witness of that flourishing State of public Felicity, of which Yr Excellcy has been, & please God! will long continue to be, the chief Promoter and Support.

Mr Short’s Destination, as your public Minister to this Republic, having, I hear, been changed to a particular Service at the Court of Spain and good Mr Dumas’s unhappy Situation at the Hague, obnoxious to the Court from his Attachmt to the french Interest, and quite Sunk by the Weight of his Sufferings in Body & Mind, having it no longer in his Power, to be of actual Service to his Principals, in this important Station, wou’d willingly accept of my Assistance in his Functions, were I duely authorised to relieve him. The present general Strugle, between Liberty & Despotism, affords no indifferent Matter of Contemplation to yr happy Commonwealth, even as a peaceable Spectator of all the inhuman Horrors of so bloody a Contention.
Tho’ nine Years more advanced in Age, than Your Excellence, I feel myself, as ardent as ever, to exert every Ability in mÿ Power, in the Execution & faithful Discharge of whatever Commands Yr Exccy shall be pleased to intimate to Your Excellence’s Most sincerily devoted humble Servant

Rodolph Vall-travers.

